DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 10 December 2019.
Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on was/were considered by the examiner. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kareff et al (US 201700f67350 A1), hereafter referred to as Kareff.
Regarding Claim 1, Kareff discloses the following:
A rotor blade (28) for a turbomachine, 
the rotor blade (28) comprising: 

a damper stack (100) disposed at the slash face (46) and extending generally along an axial direction, 
the damper stack (100) comprising a plurality of damper pins (126, 128), each of the plurality of damper pins (126, 128) in contact with a neighboring damper pin (as seen in FIG. 6).
Regarding Claim 2, Kareff discloses the following:
The rotor blade (28) of claim 1, 
wherein the plurality of damper pins (126, 128) comprises a first damper pin (126) and a second damper pin (128), wherein each of the plurality of damper pins (126, 128) extends between a first end (left facing faces, FIG. 6) and a second end (right facing faces, FIG. 6), and wherein the first end (left facing faces, FIG. 6) of the first damper pin (126) contacts the second end (right facing faces, FIG. 6) of the second damper pin (128).
Regarding Claim 4, Kareff discloses the following: 
The rotor blade (28) of claim 2, 
wherein a length (diameters of 126, 128) of each of the plurality of damper pins (126, 128) is defined between the first end (left facing faces, FIG. 6) and the second end (right facing faces, FIG. 6) of the damper pin, and wherein the length (diameters of 126, 128) of the first damper pin (126) is different (see [0031]) from the length (diameters of 126, 128) of the second damper pin (128). (*The Examiner notes the diameters of 126 and 128 occur entirely within the first and second ends of the pins, and the Applicant's 
Regarding Claim 5, Kareff discloses the following: 
The rotor blade (28) of claim 1, 
wherein the damper stack (100) further comprises a wire (pin 116) extending through each of the plurality of damper pins (126, 128).
Regarding Claim 6, Kareff discloses the following: 
The rotor blade (28) of claim 1, 
wherein a groove (48) is defined in the slash face (46), and wherein the damper stack (100) is partially disposed in the groove (48).
Regarding Claim 7, Kareff discloses the following:
 The rotor blade (28) of claim 1, 
wherein the plurality of damper pins (126, 128) comprises a first end pin (102) and a second end pin (104), the first end pin (102) spaced apart from the second end pin (104) along the axial direction, the first end pin (102) and the second end pin (104) each comprising a shoulder (108, 110) defined by a cutout portion (as seen in FIG. 4; cutouts form shoulders 108, 110).
Regarding Claim 8, Kareff discloses the following: 
The rotor blade (28) of claim 7, 
wherein each of the shoulders (108, 110) comprises a flat support surface (112, 114). 
Regarding Claim 9, Kareff discloses the following: 
 The rotor blade (28) of claim 8, 

Regarding Claim 10, Kareff discloses the following: 
 A turbomachine, comprising: 
a compressor section (14); a combustor section (16); a turbine section (18); a plurality of rotor blades (28) provided in at least one of the compressor section (14) or the turbine section (18), each of the plurality of rotor blades (28) comprising:
a main body comprising a shank (40) and an airfoil (36) extending radially outwardly from the shank (40); 
a platform (38) surrounding the main body, the platform (38) comprising a slash face (46); and a damper stack (100) disposed at the slash face (46) and extending generally along an axial direction, 
the damper stack (100) comprising a plurality of damper pins (126, 128), each of the plurality of damper pins (126, 128) in contact with a neighboring damper pin (as seen in FIG. 6).
 Regarding Claim 11, Kareff discloses the following: 
 The turbomachine of claim 10, 
wherein the plurality of damper pins (126, 128) comprises a first damper pin (126) and a second damper pin (128), wherein each of the plurality of damper pins (126, 128) extends between a first end (left facing faces, FIG. 6) and a second end (right facing faces, FIG. 6), and wherein the first end (left facing faces, FIG. 6) of the first damper pin (126) contacts the second end (right facing faces, FIG. 6) of the second damper pin (128).
Regarding Claim 13, Kareff discloses the following: 
 The turbomachine of claim 11, 

Regarding Claim 14, Kareff discloses the following: 
 The turbomachine of claim 10, 
wherein the damper stack (100) further comprises a wire (pin 116) extending through each of the plurality of damper pins (126, 128).
Regarding Claim 15, Kareff discloses the following: 
 The turbomachine of claim 10, 
wherein a groove (48) is defined in the slash face (46), and wherein the damper stack (100) is partially disposed in the groove (48).
Regarding Claim 16, Kareff discloses the following: 
 The turbomachine of claim 10, 
wherein the plurality of damper pins (126, 128) comprises a first end pin (102) and a second end pin (104), the first end pin (102) spaced apart from the second end pin (104) along the axial direction, the first end pin (102) and the second end pin (104) each comprising a shoulder (108, 110) defined by a cutout portion (as seen in FIG. 4; cutouts form shoulders 108, 110).
Regarding Claim 17, Kareff discloses the following: 
 The turbomachine of claim 16, 

Regarding Claim 18, Kareff discloses the following: 
 The turbomachine of claim 17, 
wherein a groove (48) is defined in the slash face (46), wherein the damper stack (100) is partially disposed in the groove (48), and wherein each of the shoulders (108, 110) is disposed in a shoulder (108, 110) slot portion of the groove (48).
Regarding Claim 19, Kareff discloses the following: 
 The turbomachine of claim 10, 
wherein the plurality of rotor blades (28) is provided in the turbine section (18).
Regarding Claim 20, Kareff discloses the following: 
 The turbomachine of claim 10, 
wherein the turbomachine is a gas turbine (10).
Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of copending Application No. 1670899 in view of Kareff et al (US 20170067350 A1). It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the damper disclosed in Application number 1670899, by utilizing the damper in a platform section as taught by Kareff, with the expected result of attenuating blade vibrations, as taught by Kareff. (see Kareff [0032])  
This is a provisional nonstatutory double patenting rejection.
 Allowable Subject Matter
Claims 3 and 12 would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon overcoming the double patenting rejection(s) above by filling a Terminal Disclaimer for copending Application Number 1670899.
The following is an examiner’s statement of reasons for allowance: 
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claims 3 and 12:
wherein the first end of the first damper pin has an outward spherical shape, and the second end of the second damper pin has an inward spherical shape;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Kareff et al (US 20170067350 A1) and McGinnis (US 2999669 A).
The Examiner notes Kareff is considered the closest prior art and does not teach the limitations as set forth above. Further, [0032] of Kareff teaches away from modification of the shape of the damper pins, and it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar blower housing arrangements see Pages 1-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745

/WOODY A LEE JR/Primary Examiner, Art Unit 3745